PER CURIAM:
Hephzibah Bates appeals the district court’s order dismissing Bates’ complaint as frivolous. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pau-*315peris and affirm for the reasons stated by the district court. Bates v. Fallon, No. 3:13-cv-00300-REP (ED.Va. May 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.